Citation Nr: 0116717	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased rating for bilateral spondylosis, 
L5, with spurring and lipping at L4, currently evaluated at 
20 percent.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1945 to November 
1946, from January 1952 to January 1954, and from March 1954 
to November 1970.  

This appeal arises from the August 2000 rating decision from 
the Nashville, Tennessee Regional Office (RO) that continued 
the evaluation of the veteran's service connected 
spondylosis, bilateral, L-5, with minimal spurring and 
lipping at L-4 at 20 percent. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The manifestations of the veteran's service connected 
bilateral spondylosis, L5, with spurring and lipping at L4 
show moderate limitation of motion with complaints of 
occasional aching in the back.  Severe back impairment is not 
shown.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for bilateral spondylosis, L5, with spurring and 
lipping at L4 have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. Part 4, to include 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5289, 5292, 5293, 5294, 5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records include a Medical Board 
Evaluation from October 1970 where the veteran was 
recommended for discharge due to disabilities to include 
spondylolysis, bilateral, level of L5-S1, with minimal 
spondylolisthesis.

By rating action of January 1971, service connection for 
bilateral spondylolysis, L5, S1 with spondylolisthesis was 
granted.  A 10 percent rating was assigned.

By rating action of May 1980, the veteran's service connected 
lumbar spine disability was characterized as bilateral 
spondylosis, L5 with minimal spurring and lipping L-4 level.  
A 20 percent rating was assigned by rating action of November 
1987, based on moderate limitation of motion.  A separate 20 
percent rating for cervical spinal spondylosis was also 
assigned.

VA treatment records include that in December 1998, the 
veteran was seen for his first visit since mid-1997 following 
surgery for back pain at a private hospital.  He reported 
that he was being seen mainly for hearing aids.  He reported 
that he was in good health with no back or leg problems.  
Records reveal that there was an increase in back pain and 
that he had undergone private back surgery.

On VA examination in February 2000, the veteran reported that 
his primary reason for being examined was pain in the right 
shoulder.  He had no numbness or tingling in his lower 
extremities.  His back was nontender.  It ached from time to 
time.  The pain responded to medication.  On examination, the 
veteran was well developed and well nourished and walked with 
a non antalgic gait.  He had forward flexion of his lumbar 
spine of about 40 degrees and extension of about 10 degrees, 
beyond this was painful.  He had no paramuscular spasm and no 
tenderness in the mid spine.  He was able to march in place 
and do a deep knee bend without any difficulty.  He had side 
to side motions of to 20 degrees either side which was 
painless.  The x-rays of the lumbar spine showed a 
significant degenerative disc disease at L2-L3 and L3-L4 with 
near full collapse.  No instability was seen and posterior 
elements looked okay on those views.  The impression included 
that the veteran's lumbar spine ached from time to time and 
there were some degenerative problems, however, there were no 
signs of radiculopathy or radicular symptoms.  Medication 
seemed to be controlling the veteran's pain and holding him 
at bay, so that he was able to do what he wanted to.  

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this regard, a medical examination has been conducted, 
treatment records have been reviewed, there has been notice 
as to information needed, and there has been a rating 
decision and a statement of the case sent to the appellant.  
There is no indication that there is additional information 
on file that would lead to different outcomes in these 
claims.  All records of treatment by providers as reported by 
the veteran have been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran is currently assigned a 20 percent evaluation for 
his service connected bilateral spondylosis, L5, with 
spurring and lipping at L4 under Diagnostic Codes 5003-5294.  

Under applicable criteria, Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.   

Diagnostic Code 5294 provides:

5294 Sacro-iliac injury and weakness:
(rated under the same criteria as 
Diagnostic Code 5295 for Lumbosacral 
strain)

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced 
motion..............40
With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing 
position...............20

38 C.F.R. §  4.71a (2000).

The veteran's lumbar spine disability may also be rated under 
other Diagnostic Codes, to include Diagnostic Code 5289 for 
ankylosis of the lumbar spine.  Under this Diagnostic Code, a 
40 percent evaluation is warranted for favorable ankylosis of 
the lumbar spine and a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2000).  Under Diagnostic Code 
5292, for limitation of motion of the lumbar spine, a 20 
percent evaluation is warranted for moderate limitation of 
motion and a 40 percent evaluation is warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000).  Under Diagnostic Code 5293, for intervertebral 
disc syndrome, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating may be assigned for severe intervertebral disc 
syndrome; recurring attacks, with intermittent relief.  A 60 
percent rating may be assigned for pronounced intervertebral 
disc syndrome; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  Additionally, the veteran may be rated under 
Diagnostic Code 5295 for lumbosacral strain as described 
above.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000). 

The evidence in this case shows that the veteran has 
limitation of motion of the lumbar spine with complaints of 
aching in the low back from time to time.  On examination, 
there is no radiculopathy, no paramuscular spasm and no 
tenderness in the mid spine.  This evidence does not show 
that the criteria for a rating in excess of 20 percent for 
bilateral spondylosis, L5, with spurring and lipping at L4, 
under any of the Diagnostic Codes related to the lumbar 
spine, have been met.  There is no showing of symptomatology 
equating to severe sacro-iliac injury and weakness or severe 
lumbosacral strain, there is no showing of pronounced 
intervertebral disc syndrome, and there is no showing of 
severe limitation of motion of the lumbar spine or ankylosis.  
Therefore, the preponderance of the evidence establishes that 
the symptoms do not meet the criteria for an increased 
rating. 

While it is noted that the veteran's representative contends 
that the veteran should be evaluated under Diagnostic Code 
5292 rather than 5294, as indicated above, in analyzing the 
veteran's symptomatology, Diagnostic Code 5292 was 
considered. 

Additionally, the provisions of DeLuca v. Brown, 8 Vet. App. 
202 (1995), have been considered, and functional limitations 
have been taken into consideration in evaluating the rating 
assigned.  At the February 2000 VA examination, the examiner 
indicated ranges of motion of the low back without pain and 
the veteran had no complaints regarding the low back.  
Additionally, there are no recent treatment records regarding 
the low back.  Therefore, any functional limitation due to 
pain has been considered.

Thus, again, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating.


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
spondylosis, L5, with spurring and lipping at L4, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

